              Case 2:20-cv-00588-RAJ Document 13 Filed 06/02/20 Page 1 of 1


                                                                The Honorable Richard A. Jones


 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE
 7

 8    KAREN ISAACSON,
                                                       Civil Action No. 2:20-cv-00588-RAJ
 9                          Plaintiff,                 ORDER REVOKING IN FORMA
10           v.                                        PAUPERIS STATUS FOR
                                                       PURPOSES OF APPEAL
11    BEN CARSON,
12
                            Defendant.
13

14          In response to the May 28, 2020 Referral Notice (Dkt. # 12) from the Ninth
15   Circuit Court of Appeals in this case (Appeal Number 20-35442), this Court certifies in

16   accordance with 28 U.S.C. § 1915(a)(3) that Plaintiff’s appeal in this case is frivolous.

17
     The Court accordingly REVOKES Plaintiff’s in forma pauperis status for purposes of
     the appeal. The Court directs the Clerk to ensure that the parties and the Clerk of the
18
     Ninth Circuit Court of Appeals receive a copy of this order
19

20          DATED this 2nd day of June, 2020.

21

22

23
                                                      A
                                                      The Honorable Richard A. Jones
24                                                    United States District Judge
25

26


     ORDER - 1
